Exhibit 10.12

 


AGREEMENT REGARDING
CHANGE IN CONTROL

 

THIS AGREEMENT (“Agreement”), is made and entered into as of the     day of
April, 2004 (the “Effective Date”) by and between Hospira, Inc. (the “Company”)
and                  (the “Executive”);

 


WITNESSETH THAT:

 

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel,
and the Board of Directors of the Company (the “Board”) recognizes that, as is
the case with many publicly held corporations, a change in control might occur
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its shareholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company;

 

NOW, THEREFORE, to induce the Executive to remain in the employ of the Company
and in consideration of the premises and mutual covenants set forth herein, IT
IS HEREBY AGREED by and between the parties as follows:

 

1.   AGREEMENT TERM. THE INITIAL “AGREEMENT TERM” SHALL BEGIN ON THE EFFECTIVE
DATE AND SHALL CONTINUE THROUGH DECEMBER 31, 2007.  AS OF DECEMBER 31, 2004, AND
AS OF EACH DECEMBER 31 THEREAFTER, THE AGREEMENT TERM SHALL EXTEND AUTOMATICALLY
TO THE THIRD ANNIVERSARY THEREOF UNLESS THE COMPANY GIVES NOTICE TO THE
EXECUTIVE PRIOR TO THE DATE OF SUCH EXTENSION THAT THE AGREEMENT TERM WILL NOT
BE EXTENDED. NOTWITHSTANDING THE FOREGOING, IF A CHANGE IN CONTROL (AS DEFINED
IN SECTION 7 BELOW), OCCURS DURING THE AGREEMENT TERM, THE AGREEMENT TERM SHALL
CONTINUE THROUGH AND TERMINATE ON THE SECOND ANNIVERSARY OF THE DATE ON WHICH
THE CHANGE IN CONTROL OCCURS.

 

2.   ENTITLEMENT TO CHANGE IN CONTROL BENEFITS. The Executive shall be entitled
to the Change in Control Benefits described in Section 3 hereof if the
Executive’s employment by the Company is terminated during the Agreement Term
but after a Change in Control (i) by the Company for any reason other than
Permanent Disability or Cause, (ii) by the Executive for Good Reason or (iii) by
the

 

1

--------------------------------------------------------------------------------


 

Executive for any reason during the 30-day period commencing on the first date
which is six months after the date of the Change in Control.  For purposes of
this Agreement:

 

(a)                                  A termination of the Executive’s employment
shall be treated as a termination by reason of “Permanent Disability” only if,
due to a mental or physical disability, the Executive is absent from the full
time performance of duties with the Company for a period of at least twelve
consecutive months and fails to return to the full time performance of duties
within 30 days after receipt of a demand by the Company to do so.

 

(b)                                 The term “Cause” shall mean the willful
engaging by the Executive in illegal conduct or gross misconduct which is
demonstrably and materially injurious to the Company. For purposes of this
Agreement, no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interests of the Company. Notwithstanding the foregoing, the Executive
shall not be deemed to have been terminated for Cause unless and until the
Company delivers to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice to the Executive and an opportunity for the Executive,
together with counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the Executive was guilty of conduct set forth above
and specifying the particulars thereof in detail.

 

(c)                                  The term “Good Reason” shall mean the
occurrence of any of the following circumstances without the Executive’s express
written consent:

 

(i)                                     a significant adverse change in the
nature, scope or status of the Executive’s position, authorities or duties from
those in effect immediately prior to the Change in Control, including, without
limitation, if the Executive was, immediately prior to the Change in Control, an
executive officer of a public company, the Executive ceasing to be an executive
officer of a public company;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  the failure by the Company to pay the
Executive any portion of the Executive’s current compensation;

 

(iii)                               a reduction in the Executive’s annual base
salary (or a material change in the frequency of payment) as in effect
immediately prior to the Change in Control as the same may be increased from
time to time;

 

(iv)                              the failure by the Company to award the
Executive an annual bonus in any year which is at least equal to the annual
bonus, awarded to the Executive under the annual bonus plan of the Company for
the year immediately preceding the year of the Change in Control;

 

(v)                                 the failure by the Company to award the
Executive equity-based incentive compensation (such as stock options, shares of
restricted stock, or other equity-based compensation) on a periodic basis
consistent with the Company’s practices with respect to timing, value and terms
prior to the Change in Control;

 

(vi)                              the failure by the Company to continue to
provide the Executive with the welfare benefits, fringe benefits and perquisites
enjoyed by the Executive immediately prior to the Change in Control under any of
the Company’s plans or policies, including, but not limited to, those plans and
policies providing pension, life insurance, medical, dental, prescription,
health and accident, disability, vacation, and other executive perquisites;

 

(vii)                           the relocation of the Company’s principal
executive offices to a location more than thirty-five miles from the location of
such offices immediately prior to the Change in Control or the Company requiring
the Executive to be based anywhere other than the Company’s principal executive
offices except for required travel to the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations
immediately prior to the Change in Control; or

 

(viii)                        the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to

 

3

--------------------------------------------------------------------------------


 

assume and agree to perform this Agreement as contemplated by Section 16.

 

For purposes of any determination regarding the existence of Good Reason, any
good faith determination by the Executive that Good Reason exists shall be
conclusive.

 

3.   CHANGE IN CONTROL BENEFITS. In the event of a termination of employment
entitling the Executive to benefits in accordance with Section 2, the Executive
shall receive the following:

 

(a)                                  The Executive shall be entitled to receive
the following employee welfare benefits: medical, health and accident, dental,
prescription, disability, and life insurance coverage for the Executive (and,
where applicable under the Company’s welfare benefit plans, the Executive’s
family) through the third anniversary of the Executive’s date of termination of
employment, or, if earlier, the date on which the Executive becomes employed by
another employer. The benefits provided by the Company shall be no less
favorable in terms of coverage and cost to the Executive than those provided
under the Company’s welfare benefit plans applicable to the Executive (and,
where applicable, the Executive’s family) prior to the Change in Control,
determined as if the Executive remained in the employ of the Company through
such third anniversary.

 

(b)                                 If the Executive’s date of termination
occurs after the end of a performance period applicable to an annual incentive
(bonus) award, and prior to the payment of the award for the period, the
Executive shall be entitled to a lump sum payment in cash no later than twenty
(20) business days after the date of termination equal to the greatest of (i)
the Executive’s annual incentive (bonus) award for that period, as determined
under the terms of that incentive award arrangement, (ii) the Executive’s annual
incentive (bonus) award for that period, with the determination of the amount of
such award based on an assumption that the target level of performance had been
achieved or (iii) the Executive’s average annual incentive (bonus) award for the
three annual performance periods preceding that period (provided that if the
Executive was not a participant in the incentive award arrangement for any of
those three prior years, the averaging period shall be reduced from three years
to the number of years during the three year period in which the Executive was a
participant; and further provided that if the Executive’s award for any such
year was reduced because

 

4

--------------------------------------------------------------------------------


 

the Executive was not a participant for the full year, such amount shall be
annualized for purposes of the computation in this clause (iii)).

 

(c)                                  For any annual incentive (bonus) plan or
arrangement in which the Executive participates for the performance period in
which the Executive’s termination of employment occurs, the Executive shall be
entitled to a lump sum payment in cash no later than twenty (20) business days
after the date of termination equal to the greater of (i) the Executive’s annual
incentive (bonus) award for the performance period that includes the date of
termination, with the determination of the amount of such award based on an
assumption that the target level of performance has been achieved or (ii) the
Executive’s average annual incentive (bonus) award for the three annual
performance periods preceding the performance period that includes the date of
termination  (provided that if the Executive was not a participant in the
incentive award arrangement for any of those three prior years, the averaging
period shall be reduced from three years to the number of years during the three
year period in which the Executive was a participant; and further provided that
if the Executive’s award for any such year was reduced because the Executive was
not a participant for the full year, such amount shall be annualized for
purposes of the computation in this clause (ii)); provided that such payment
shall be subject to a pro-rata reduction to reflect the number of days in the
performance period following the date of termination. The amount payable under
this paragraph (c) shall be in lieu of any amounts that may otherwise be due to
the Executive with respect to any annual incentive (bonus) plan or arrangement
in which the Executive participates for the performance period in which the
Executive’s date of termination occurs.

 

(d)                                 The Executive shall be entitled to a lump
sum payment in cash no later than twenty (20) business days after the
Executive’s date of termination equal to the sum of:

 

(i)                                     an amount equal to 2.99 times the
Executive’s annual salary rate in effect on the date of the Change in Control
or, if greater, as in effect immediately prior to the date of termination; plus

 

(ii)                                  an amount equal to 2.99 times the greater
of (x) the Executive’s annual incentive (bonus) award for the

 

5

--------------------------------------------------------------------------------


 

performance period that includes the date of the Executive’s termination of
employment, with the determination of the amount of such award based on an
assumption that the target level of performance has been achieved or (y) the
Executive’s average annual incentive (bonus) award for the three annual
performance periods preceding the performance period that includes the date of
termination (provided that if the Executive was not a participant in the
incentive award arrangement for any of those three prior years, the averaging
period shall be reduced from three years to the number of years during the three
year period in which the Executive was a participant; and further provided that
if the Executive’s award for any such year was reduced because the Executive was
not a participant for the full year, such amount shall be annualized for
purposes of the computation in this clause (y).

 

The amount payable under this paragraph (d) shall be inclusive of the amounts,
if any, to which the Executive would otherwise be entitled as severance pay
under any severance pay plan, or by law and shall be in addition to (and not
inclusive of) any amount payable under any written agreement(s) directly between
the Executive and the Company or any of its subsidiaries.

 

(e)                                  The Executive shall be entitled to benefits
under the Hospira Supplemental Pension Plan (the “Supplemental Plan”) which
shall be determined as if the Executive had been credited for benefit accrual
purposes with three additional years of service and three additional years of
eligible earnings at the higher of the Executive’s eligible earnings on the date
of termination or the Executive’s eligible earnings on the date of the Change in
Control and, for purposes of determining the Executive’s eligibility for
subsidized early retirement benefits, determined as if the Executive were three
years older than the Executive’s actual age on the date of termination. For
purposes of this paragraph (e), “eligible earnings” shall include salary, annual
incentive (bonus) awards and all other forms of compensation used to calculate
benefits under the Supplemental Plan. The amounts of the annual incentive
(bonus) awards shall be calculated in accordance with this paragraph (e) and, to
the extent applicable, paragraphs (b) and (c) above. The Executive’s benefits
under the Supplemental Plan shall be determined, paid and

 

6

--------------------------------------------------------------------------------


 

administered without regard to any termination or amendment (including any
amendment affecting actuarial factors) of such plan or of any other plan, which
is adopted on or after a Change in Control or in contemplation of a Change in
Control and, subject to paragraph (f) below, shall be paid in accordance with
the terms of that plan and the Executive’s elections under that plan. Within
twenty (20) days of Executive’s date of termination, the Company shall provide
the Executive with all forms, elections and materials required in connection
with the payment of the Executive’s benefits under that plan. Within twenty (20)
days of the Company’s receipt of properly executed and completed forms,
elections and other required materials from the Executive, the Company shall pay
the additional benefits to the extent provided by the terms of such plan.

 

(f)                                    The Company shall provide the Executive
with outplacement services and tax and financial counseling suitable to the
Executive’s position through the third anniversary of the date of the
Executive’s termination of employment, or, if earlier, the date on which the
Executive becomes employed by another employer.

 

If the Executive is a participant in the Hospira Performance Incentive Plan or
any successor thereto, the Executive’s annual incentive (bonus) award for the
performance period which includes the date of termination under paragraphs (c)
and (d)(ii) above and, if applicable, for the period preceding the date of
termination under paragraph (b) shall, be determined under the bonus levels
communicated in writing to the Executive by the Company for such year.

 

4.   MITIGATION. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise. Except as set forth in paragraph 3(a) with respect to benefits, the
Company shall not be entitled to set off against the amounts payable to the
Executive under this Agreement any amounts owed to the Company by the Executive,
any amounts earned by the Executive in other employment after the Executive’s
termination of employment with the Company, or any amounts which might have been
earned by the Executive in other employment had the Executive sought such other
employment.

 

5.   MAKE-WHOLE PAYMENTS. If any payment or benefit to which the Executive (or
any person on account of the Executive) is entitled, whether under this
Agreement or otherwise, in connection with a Change in Control or the
Executive’s termination of employment (a “Payment”) constitutes a “parachute
payment” within the meaning of section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and as a result thereof the Executive is subject
to a tax under section 4999 of the Code, or any successor thereto, (an “Excise
Tax”), the Company shall pay to the Executive an additional amount (the
“Make-Whole Amount”) which is intended to make

 

7

--------------------------------------------------------------------------------


 

the Executive whole for such Excise Tax. The Make-Whole Amount shall be equal to
(i) the amount of the Excise Tax, plus (ii) the aggregate amount of any
interest, penalties, fines or additions to any tax which are imposed in
connection with the imposition of such Excise Tax, plus (iii) all income, excise
and other applicable taxes imposed on the Executive under the laws of any
Federal, state or local government or taxing authority by reason of the payments
required under clauses (i) and (ii) and this clause (iii).

 

(a)                                  For purposes of determining the Make-Whole
Amount, the Executive shall be deemed to be taxed at the highest marginal rate
under all applicable local, state, federal and foreign income tax laws for the
year in which the Make-Whole Amount is paid. The Make-Whole Amount payable with
respect to an Excise Tax shall be paid by the Company coincident with the
Payment with respect to which such Excise Tax relates.

 

(b)                                 All calculations under this Section 5 shall
be made initially by the Company and the Company shall provide prompt written
notice thereof to the Executive to enable the Executive to timely file all
applicable tax returns. Upon request of the Executive, the Company shall provide
the Executive with sufficient tax and compensation data to enable the Executive
or the Executive’s tax advisor to independently make the calculations described
in subparagraph (a) above and the Company shall reimburse the Executive for
reasonable fees and expenses incurred for any such verification.

 

(c)                                  If the Executive gives written notice to
the Company of any objection to the results of the Company’s calculations within
60 days of the Executive’s receipt of written notice thereof, the dispute shall
be referred for determination to independent tax counsel selected by the Company
and reasonably acceptable to the Executive (“Tax Counsel”). The Company shall
pay all fees and expenses of such Tax Counsel. Pending such determination by Tax
Counsel, the Company shall pay the Executive the Make-Whole Amount as determined
by it in good faith. The Company shall pay the Executive any additional amount
determined by Tax Counsel to be due under this Section 5 (together with interest
thereon at a rate equal to 120% of the Federal short-term rate determined under
section 1274(d) of the Code) promptly after such determination.

 

(d)                                 The determination by Tax Counsel shall be
conclusive and binding upon all parties unless the Internal Revenue Service, a
court of competent jurisdiction, or such other

 

8

--------------------------------------------------------------------------------


 

duly empowered governmental body or agency  (a “Tax Authority”) determines that
the Executive owes a greater or lesser amount of Excise Tax with respect to any
Payment than the amount determined by Tax Counsel.

 

(e)                                  If a Taxing Authority makes a claim against
the Executive which, if successful, would require the Company to make a payment
under this Section 5, the Executive agrees to contest the claim with counsel
reasonably satisfactory to the Company, on request of the Company subject to the
following conditions:

 

(i)                                     The Executive shall notify the Company
of any such claim within 10 days of becoming aware thereof. In the event that
the Company desires the claim to be contested, it shall promptly (but in no
event more than 30 days after the notice from the Executive or such shorter time
as the Taxing Authority may specify for responding to such claim) request the
Executive to contest the claim. The Executive shall not make any payment of any
tax which is the subject of the claim before the Executive has given the notice
or during the 30-day period thereafter unless the Executive receives written
instructions from the Company to make such payment together with an advance of
funds sufficient to make the requested payment plus any amounts payable under
this Section 5 determined as if such advance were an Excise Tax, in which case
the Executive will act promptly in accordance with such instructions.

 

(ii)                                  If the Company so requests, the Executive
will contest the claim by either paying the tax claimed and suing for a refund
in the appropriate court or contesting the claim in the United States Tax Court
or other appropriate court, as directed by the Company; PROVIDED, HOWEVER, that
any request by the Company for the Executive to pay the tax shall be accompanied
by an advance from the Company to the Executive of funds sufficient to make the
requested payment plus any amounts payable under this Section 5 determined as if
such advance were an Excise Tax. If directed by the Company in writing the
Executive will take all action necessary to compromise or settle the claim, but
in no event will the Executive compromise or

 

9

--------------------------------------------------------------------------------


 

settle the claim or cease to contest the claim without the written consent of
the Company; PROVIDED, HOWEVER, that the Executive may take any such action if
the Executive waives in writing the Executive’s right to a payment under this
Section 5 for any amounts payable in connection with such claim. The Executive
agrees to cooperate in good faith with the Company in contesting the claim and
to comply with any reasonable request from the Company concerning the contest of
the claim, including the pursuit of administrative remedies, the appropriate
forum for any judicial proceedings, and the legal basis for contesting the
claim. Upon request of the Company, the Executive shall take appropriate appeals
of any judgment or decision that would require the Company to make a payment
under this Section 5. Provided that the Executive is in compliance with the
provisions of this section, the Company shall be liable for and indemnify the
Executive against any loss in connection with, and all costs and expenses,
including attorneys’ fees, which may be incurred as a result of, contesting the
claim, and shall provide to the Executive within 30 days after each written
request therefor by the Executive cash advances or reimbursement for all such
costs and expenses actually incurred or reasonably expected to be incurred by
the Executive as a result of contesting the claim.

 

(f)                                    Should a Tax Authority finally determine
that an additional Excise Tax is owed, then the Company shall pay an additional
Make-Whole Amount to the Executive in a manner consistent with this Section 5
with respect to any additional Excise Tax and any assessed interest, fines, or
penalties. If any Excise Tax as calculated by the Company or Tax Counsel, as the
case may be, is finally determined by a Tax Authority to exceed the amount
required to be paid under applicable law, then the Executive shall repay such
excess to the Company within 30 days of such determination; provided that such
repayment shall be reduced by the amount of any taxes paid by the Executive on
such excess which is not offset by the tax benefit attributable to the
repayment.

 

6.   TERMINATION DURING POTENTIAL CHANGE IN CONTROL. If a Potential Change in
Control (as defined in Section 8) occurs during the Agreement Term, and the
Company terminates the Executive’s employment for reasons other than

 

10

--------------------------------------------------------------------------------


 

Permanent Disability or Cause during such Potential Change in Control, the
Executive shall be entitled to receive the benefits that the Executive would
have received under Section 3, such benefits to be calculated based upon the
Executive’s compensation prior to the actual termination of employment but paid
within 20 business days of the date of such termination.

 

7.   CHANGE IN CONTROL. For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred on the earliest of the following dates:

 

(a)                                  the date any Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates) representing 20% or more
of the combined voting power of the Company’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (i) of paragraph (c) below; or

 

(b)                                 the date on which the following individuals
cease for any reason to constitute a majority of the number of directors then
serving: individuals who, on the date hereof, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or;

 

(c)                                  the date on which there is consummated a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any other corporation or other entity, other than (i) a merger
or consolidation (A) immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the Company, the entity surviving such merger or consolidation
or, if the Company or the entity surviving such merger or consolidation is then
a subsidiary, the ultimate parent thereof and (B) which results in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining

 

11

--------------------------------------------------------------------------------


 

outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, at least 50% of the combined voting power of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company’s then outstanding securities; or

 

(d)                                 the date on which the shareholders of the
Company approve a plan of complete liquidation or dissolution of the Company or
there is consummated an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets, other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 50% of the combined voting power of the voting securities
of which are owned by shareholders of the Company, in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

For purposes of this Agreement: “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act; “Exchange
Act” shall

 

12

--------------------------------------------------------------------------------


 

mean the Securities Exchange Act of 1934, as amended from time to time; and
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

 

8.   POTENTIAL CHANGE IN CONTROL. A “Potential Change in Control” shall exist
during any period in which the circumstances described in paragraphs (a), (b),
(c) or (d), below, exist (provided, however, that a Potential Change in Control
shall cease to exist not later than the occurrence of a Change in Control):

 

(a)                                  The Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control,
provided that a Potential Change in Control described in this paragraph (a)
shall cease to exist upon the expiration or other termination of all such
agreements;

 

(b)                                 Any Person (without regard to the exclusions
set forth in subsections (i) through (iv) of such definition) publicly announces
an intention to take or to consider taking actions the consummation of which
would constitute a Change in Control; provided that a Potential Change in
Control described in this paragraph (b) shall cease to exist upon the withdrawal
of such intention, or upon a determination by the Board that there is no
reasonable chance that such actions would be consummated;

 

(c)                                  Any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 10% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates);

 

(d)                                 The Board adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control exists;
provided that a Potential Change in Control described in this paragraph (d)
shall cease to exist upon a determination by the Board that the reasons that
gave rise

 

13

--------------------------------------------------------------------------------


 

to the resolution providing for the existence of a Potential Change in Control
have expired or no longer exist.

 

9.   STOCK AND OPTION AWARDS. With respect to any award granted to the Executive
under any of the Company’s stock incentive plans, including the Company’s 2004
Long-Term Stock Incentive Plan (the “Program”) or any successor program, the
following shall apply:

 

(a)                                  if the award (other than Conversion Awards,
[as defined in the Program] that are incentive stock options granted pursuant to
Section 422 of the Internal Revenue Code (each a “Converted Incentive Stock
Option”) prior to the first date on which the agreement regarding Change in
Control, dated as of the 1st day of January, 2000, by and between Abbott
Laboratories and the Executive (“Original Agreement”), was executed)includes a
provision substantially similar to the provision contained in the first
paragraph in Appendix A, then after a Change in Control no forfeiture shall be
effected pursuant to such provision unless the Executive shall have been
terminated for “Cause” within the meaning of paragraph 2(b) above;

 

(b)                                 if the award (other than a Converted
Incentive Stock Option granted prior to June 20, 2003) includes a provision
substantially similar to the provision contained in the second paragraph in
Appendix A, then after a Change in Control no forfeiture shall be effected
pursuant to such provision unless the Executive shall have been terminated for
“Cause” within the meaning of paragraph 2(b) above; and

 

(c)                                  if the Executive becomes entitled to Change
in Control Benefits under Section 2 above, then in determining the Executive’s
rights with respect to that award, other than Converted Incentive Stock Options
granted prior to the first date on which the Original Agreement was executed,
the Executive shall be treated as having incurred a termination of employment
due to retirement.

 

10.   WITHHOLDING. All payments to the Executive under this Agreement will be
subject to withholding of applicable taxes. The Company shall withhold the
applicable taxes in an amount calculated at the minimum statutory rate and shall
pay the amount so withheld to the appropriate tax authority.

 

11.   NONALIENATION. The interests of the Executive under this Agreement are not
subject in any manner to anticipation, alienation, sale, transfer,

 

14

--------------------------------------------------------------------------------


 

assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
Executive or the Executive’s beneficiary.

 

12.   AMENDMENT. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without the consent of any other person. So
long as the Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.

 

13.   APPLICABLE LAW. The provisions of this Agreement shall be construed in
accordance with the laws of the State of Illinois, without regard to the
conflict of law provisions of any state.

 

14.   SEVERABILITY. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

 

15.   WAIVER OF BREACH. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.

 

16.   SUCCESSORS, ASSUMPTION OF CONTRACT. This Agreement shall be binding upon
and inure to the benefit of the Company and any successor of the Company. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place. This Agreement is
personal to the Executive and may not be assigned by the Executive without the
written consent of the Company. However, to the extent that rights or benefits
under this Agreement otherwise survive the Executive’s death, the Executive’s
heirs and estate shall succeed to such rights and benefits pursuant to the
Executive’s will or the laws of descent and distribution; provided that the
Executive shall have the right at any time and from time to time, by notice
delivered to the Company, to designate or to change the beneficiary or
beneficiaries with respect to such benefits.

 

17.   NOTICES. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid
(provided that international mail shall be sent via overnight or two-day
delivery), or sent by facsimile or prepaid overnight courier to the parties at
the addresses set forth below. Such notices, demands, claims and other
communications shall be deemed given:

 

15

--------------------------------------------------------------------------------


 

(a)                                  in the case of delivery by overnight
service with guaranteed next day delivery, the next day or the day designated
for delivery;

 

(b)                                 in the case of certified or registered U.S.
mail, five days after deposit in the U.S. mail; or

 

(c)                                  in the case of facsimile, the date upon
which the transmitting party received confirmation of receipt by facsimile,
telephone or otherwise;

 

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:

 

to the Company:

 

Corporate Vice President of Human Resources

 Hospira, Inc.

275 North Field Road

Lake Forest Illinois 60064

 

with a copy (which shall not constitute notice) to:

 

General Counsel and Secretary

Hospira, Inc.

275 North Field Road

Lake Forest, Illinois 60064

 

or to the Executive:

 

Name

Address

City, State  Zip

 

Each party, by written notice furnished to the other party, may modify the
applicable delivery address, except that notice of change of address shall be
effective only upon receipt.

 

18.   RESOLUTION OF ALL DISPUTES. Any controversy or claim arising out of or
relating to this Agreement (or the breach thereof) (a “Dispute”) shall be
settled by alternative dispute resolution procedures in accordance with Appendix
B hereto.  During the pendency of any Dispute, the Company shall continue to pay
the Executive the full compensation in effect when the notice giving rise to the
Dispute was given (including, but not limited to, salary) and continue the
Executive (and, where applicable, the Executive’s family) as a participant in
all compensation, benefit and

 

16

--------------------------------------------------------------------------------


 

insurance plans in which the Executive was participating when the notice giving
rise to the Dispute was given, until such Dispute is resolved.

 

19.   LEGAL AND ENFORCEMENT COSTS. The provisions of this Section 19 shall apply
if it becomes necessary or desirable for the Executive to retain legal counsel
or incur other costs and expenses in connection with enforcing any and all
rights under this Agreement or any other compensation plan maintained by the
Company, including, but not limited to the Hospira 2004 Long-Term Stock
Incentive Plan, the Hospira Performance Incentive Plan, the Hospira 401(k)
Supplemental Plan, the Hospira Supplemental Pension Plan, the Hospira Management
Incentive Plan or, in each case, any trust adopted pursuant thereto:

 

(a)                                  The Executive shall be entitled to recover
from the Company reasonable attorneys’ fees, costs and expenses incurred in
connection with such enforcement or defense.

 

(b)                                 Payments required under this Section 19
shall be made by the Company to the Executive (or directly to the Executive’s
attorney) promptly following submission to the Company of appropriate
documentation evidencing the incurrence of such attorneys’ fees, costs, and
expenses.

 

(c)                                  The Executive shall be entitled to select
legal counsel; provided, however, that such right of selection shall not affect
the requirement that any costs and expenses reimbursable under this Section 19
be reasonable.

 

(d)                                 The Executive’s rights to payments under
this Section 19 shall not be affected by the final outcome of any dispute with
the Company.

 

20.   SURVIVAL OF AGREEMENT. Except as otherwise expressly provided in this
Agreement, the rights and obligations of the parties to this Agreement shall
survive the termination of the Executive’s employment with the Company.

 

21.   ENTIRE AGREEMENT. Except as otherwise provided herein, this Agreement
constitutes the entire agreement between the parties concerning the subject
matter hereof and supersedes all prior or contemporaneous agreements, between
the parties relating to the subject matter hereof; provided, however, that
nothing in this Agreement shall be construed to limit any policy or agreement
that is otherwise applicable relating to confidentiality, rights to inventions,
copyrightable material, business and/or technical information, trade secrets,
solicitation of employees, interference with relationships with other
businesses, competition, and other similar policies or agreement for the
protection of the business and operations of the Company and the subsidiaries.

 

17

--------------------------------------------------------------------------------


 

22.   COUNTERPARTS. This Agreement may be executed in two or more counterparts,
any one of which shall be deemed the original without reference to the others.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS THEREOF, the Executive has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, and its
corporate seal to be hereunto affixed on this           day of            ,
2004, all as of the Effective Date.

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

HOSPIRA, INC.

 

 

 

 

 

By

 

 

 

 

 

Its

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

(Seal)

 

 

 

19

--------------------------------------------------------------------------------